DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 33, 40, and 42 of U.S. Patent No. 7,975,726 in view of Kiest (6994118). The claims of the ‘726 reference encompass the limitations of the instant application claims in that essentially the same limitations are set forth just in slightly different language, however, the same basic structures exist with the exception of setting forth in the claims that the liner is expanded, cured, and the various locations of the bands.  The reference to Kiest 118 discloses the recited apparatus and method for repairing a main pipe line 50 (col. 4, lines 15-61) in a lateral pipe line 52 connected thereto comprising a bladder assembly 34 comprising a main bladder tube 34 an a lateral bladder tube 36 in communication with one another through a bladder tube juncture, a liner assembly comprising a main liner member 38 and a lateral liner tube 40 of resin absorbent material in communication with one another through a liner juncture, the lateral bladder tube and the lateral liner tube being adapted to extend within the lateral pipe line with the lateral bladder tube being inside the lateral liner tube and the lateral liner tube being between the lateral pipe line and the lateral bladder tube, the main bladder tube and the main liner member being adapted to extend within the main pipe line at the pipe juncture with the main liner member being between the main pipe line and the main bladder tube, at least a single band of an impermeable material 56,58,60 which is disposed around the outside of the liner member, the band forms a seal between the liner assembly and the main pipe line around the area of a pipe juncture, the .

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-30 of U.S. Patent No. 8,667,991 in view of Kiest (6994118). The claims of the ‘991 reference encompass the limitations of the instant application claims in that essentially the same limitations are set forth just in slightly different language, however, the same basic structures exist with the exception of setting forth in the claims that the liner is cured, and the various locations of the bands.  .

Claims 1, 6, 7-11, and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 and 22-26 of U.S. Patent No. 9,366,375 in view of Baerveldt (6685196).  The ‘375 reference claims although not identical set forth the same basic elements although in slightly different wording, with the exception of forming the hydrophilic seal material of a hydrophilic paste, but otherwise encompass the rest of the claim limitations of the instant application claims.  The reference to Baerveldt discloses that it is old and well known in the art to use a sealing material such as a hydrophilic material is known, and that such sealing materials come in various forms including tapes, strips, pastes, gels, and liquids, thereby teaching that hydrophilic materials can come in additional forms besides a seal which would be a form of tape or strip, and that instead a paste or gel could be used as another form of hydrophilic material that is equal to a seal such as a strip or tape (col 2, lines 65-67).  It would have been obvious to one skilled in the art to modify the limitations of the claims of the ‘375 reference by modifying the hydrophilic seal material to be a different form of the hydrophilic material such as a hydrophilic paste as suggested by Baerveldt, where such teaches what is a known equivalent form of hydrophilic material used that can be used in place of tapes or strips, where using a paste would allow for selection of specific location of the sealing material and adjusting of size, where a tape or strip .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiest (118) in view of Kiest (5794663) and Baerveldt (196).  The reference to Kiest 118 discloses the recited method or repairing a main pipe and a lateral pipe connected thereto (title, abstract, fig 3) with a pipe juncture between them as described above in the double patenting rejection.  The reference teaches all of the recited structure including distanced locations for hydrophilic seals, but does not set forth forming the hydrophilic seal at the juncture of the pipe sections, using hydrophilic paste for the seal and specifically where to apply it, although it would have to be done if one were providing a seal formed of a paste material since it would have to be applied where the seal was being located and the reference to Kiest 118 teaches the seals are applied to various positions including on the main liner and lateral liner at least.  The reference to Kiest 663 discloses that it is old and well known to form a liner for a junction .  
Conclusion
The reference to Kiest 591 which is the parent of the instant application and at least was considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH